IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 184 DB 2015 (No. 3 RST 2016)
                                            :
                                            : Attorney Registration No. 63077
CYNTHIA MACQUEEN TURNER                     :
                                            : (Philadelphia)
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       :


                                        ORDER


PER CURIAM


       AND NOW, this 19th day of January, 2016, the Report and Recommendation of

Disciplinary Board Member dated January 7, 2016, is approved and it is ORDERED that

Cynthia MacQueen Turner, who has been on Inactive Status, has never been

suspended or disbarred, and has demonstrated that she has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.